UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10 - Q ☒ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended April 30, 2013 OR ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-50932 Nitro Petroleum Incorporated (Exact name of registrant as specified in its charter) Nevada 98-0488493 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 624 W. Independence, Suite 101 Shawnee, OK74804 (Address of principal executive offices, including zip code) (405) 273-9119 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding twelve months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days.Yes ☐ No ☒ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).Yes ☐ No ☒ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ☐ Accelerated filer ☐ Non-accelerated filer ☐ Smaller reporting company ☒ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ☐ No ☒ At June 14, 2013 there were 6,044,442 shares of the registrant’s Common Stock outstanding. EXPLANATORY NOTE Effective as of October 31, 2012, we effected a 1-for-100 reverse split (“Reverse Split”) of our common stock. Pursuant to the Reverse Split, the common stock was combined and reclassified based on a ratio of 100 shares of issued and outstanding common stock being combined and reclassified into one share of common stock. Fractional shares were rounded up to the next whole share. All share and per share amounts for common stock have been restated to reflect the Reverse Split on a retro-active basis. SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS This quarterly report on Form 10-Q contains forward-looking statements, as defined in Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. All statements, other than statements of historical facts, are forward-looking statements. These forward-looking statements relate to, among other things, the following: our future financial and operating performance and results; our business strategy; market prices; and our plans and forecasts. Forward-looking statements are identified by use of terms and phrases such as “may,” “expect,” “estimate,” “project,” “plan,” “believe,” “intend,” “achievable,” “anticipate,” “will,” “continue,” “potential,” “should,” “could” and similar words and phrases. Although we believe that the expectations reflected in these forward-looking statements are reasonable, they do involve certain assumptions, risks and uncertainties. Our actual results could differ materially from those anticipated in these forward-looking statements. You should consider carefully the statements in the “Risk Factors” section of our Annual Report on Form 10-K for the fiscal year ended January 31, 2013, as well as other sections of this report, which describe factors that could cause our actual results to differ from those set forth in the forward-looking statements, including, but not limited to, the following factors: ● our ability to generate sufficient cash flow from operations, borrowings or other sources to expand our business and fully develop our undeveloped acreage positions; ● the volatility in commodity prices for oil and natural gas; ● the possibility that the industry may be subject to future regulatory or legislative actions (including any additional taxes); ● the presence or recoverability of estimated oil and natural gas reserves and the actual future production rates and associated costs; ● the ability to replace oil and natural gas reserves; ● lease or title issues or defects to our oil and gas properties; ● environmental risks; ● drilling and operating risks; ● exploration and development risks; ● competition, including competition for acreage in natural gas producing areas; ● management’s ability to execute our plans to meet our goals; ● our ability to retain key members of senior management; ● our ability to obtain goods and services, such as drilling rigs and other oilfield equipment, and access to adequate gathering systems and pipeline take-away capacity, to execute our drilling program; ● general economic conditions, whether internationally, nationally or in the regional and local market areas in which we do business, may be less favorable than expected, including that the United States economic slow-down might continue to negatively affect the demand for natural gas, oil and natural gas liquids; ● continued hostilities in the Middle East and other sustained military campaigns or acts of terrorism or sabotage; and ● other economic, competitive, governmental, legislative, regulatory, geopolitical and technological factors that may negatively impact our business, operations or pricing. All forward-looking statements are expressly qualified in their entirety by the cautionary statements in this special note and elsewhere in this document. Other than as required under the securities laws, we do not assume a duty to update these forward-looking statements, whether as a result of new information, subsequent events or circumstances, changes in expectations or otherwise. TABLE OF CONTENTS PART I – FINANCIAL INFORMATION Item 1. Financial Statements Condensed Balance Sheets As of April 30, 2013 (unaudited) and January 31, 2013 1 Condensed Statements of Operations (unaudited) For the three months ended April 30, 2013 and 2012 2 Condensed Statements of Cash Flows (unaudited) For the three months ended April 30, 2013 and 2012 3 Notes to Interim Condensed Financial Statements (unaudited) 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 6 Item 3. Quantitative and Qualitative Disclosures About Market Risk 8 Item 4. Controls and Procedures 8 PART II – OTHER INFORMATION Item 1. Legal Proceedings 8 Item 1A. Risk Factors 8 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 9 Item 3. Defaults Upon Senior Securities 9 Item 4. Mine Safety Disclosure 9 Item 5. Other Information 9 Item 6. Exhibits 9 ITEM 1. FINANCIAL STATEMENTS NITRO PETROLEUM INCORPORATED CONDENSED BALANCE SHEETS April 30, 2013 (Unaudited) January 31, 2013 ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable Due from related party — Other currentassets — Total current assets PROPERTY AND EQUIPMENT, NET OIL AND GAS PROPERTIES, NET Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Cash overdraft $ $ Accounts payable Lease development liability — Accrued liabilities Due to related party Total current liabilities ASSET RETIREMENT OBLIGATION Total liabilities STOCKHOLDERS' EQUITY Common stock Authorized: 20,000,000 common stock, $0.001 par value; 10,000,000 preferred stock, $0.001 par value Issued and outstanding: 5,488,442 common shares at April 30, 2013 and January 31, 2013, respectively Common stock, subscribed — Additional paid-in capital Treasury stock, 2,454 common shares at cost ) — Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes to financial statements. - 1 - NITRO PETROLEUM INCORPORATED CONDENSED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended April 30, REVENUES Oil and gas production $ $ Production services Total revenues COSTS AND EXPENSES Lease operating expenses General and administrative Depletion, depreciation, amortization and accretion Total expenses OPERATING LOSS ) ) OTHER INCOME — INCOME (LOSS) BEFORE PROVISION FOR INCOME TAXES ) PROVISION FOR INCOME TAXES — — NET INCOME (LOSS) $ ) $ Net income (loss) per common share, basic $ ) $ Net income (loss) per common share, diluted $ ) $ Weighted average common shares outstanding, basic Weighted average common shares outstanding, diluted See accompanying notes to financial statements. - 2 - NITRO PETROLEUM INCORPORATED CONDENSED STATEMENTS OF CASH FLOWS (Unaudited) Three Months Ended April 30, 2013 Three Months Ended April 30, 2012 CASH FLOWS FROM OPERATING ACTIVITIES Net income (loss) $ ) $ Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Depletion, depreciation, and amortization Gain on disposals of oil and gas properties — ) Accretion on asset retirement obligation — Net changes in operating assets and liabilities: Accounts receivable ) ) Other current assets ) — Accounts payable ) Accrued liabilities ) Lease development liability — Net cash (used in) operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES Proceeds from sale of oil and gas properties — Purchases of oil and gas properties ) — Net cash (used in) provided by investing activities ) CASH FLOWS FROM FINANCING ACTIVITIES Common stock, subscribed — Purchase of treasury stock ) — Change in cash overdraft ) Net payments to related parties ) Net cash provided byfinancing activities Net increase (decrease) in cash ) Cash at beginning of period Cash at end of period $ $ SUPPLEMENTAL INFORMATION Cash paid for interest $ — $ — Cash paid for income taxes $ — $ — NON-CASH TRANSACTIONS Purchase of assets in exchange for forgiven receivables $ $ — Change in estimate for asset retirement obligation $ $ — See accompanying notes to financial statements. - 3 - NITRO PETROLEUM INCORPORATED NOTES TO THE INTERIM CONDENSEDFINANCIAL STATEMENTS (Unaudited) Note 1 Interim Reporting The accompanying financial statements of Nitro Petroleum Incorporated (the “Company”) have not been audited by independent public accountants.In the opinion of management, the accompanying financial statements reflect all adjustments necessary to present fairly our financial position at April 30, 2013 and our income and cash flows for the three months ended April 30, 2013. All such adjustments are of a normal recurring nature.In preparing the accompanying financial statements, management has made certain estimates and assumptions that affect reported amounts in the financial statements and disclosures of contingencies.Actual results may differ from those estimates.The results for interim periods are not necessarily indicative of annual results. Certain disclosures have been condensed or omitted from these financial statements.Accordingly, these financial statements should be read with the financial statements and notes thereto included in our Annual Report on Form 10-K for the year ended January 31, 2013. Note 2 Nature and Continuance of Operations The Company was incorporated in October 2003 in the State of Nevada and has established its corporate offices in Shawnee, Oklahoma.On February27, 2006, the Company changed its name from Ingenium Capital Corp. to Nitro Petroleum Incorporated.The Company is engaged primarily in the acquisition, development, production, exploration for, and the sale of oil, gas and natural gas liquids.All business activities are conducted in Texas and Oklahoma and the Company sells its oil and gas to a limited number of domestic purchasers. These financial statements have been prepared in accordance with generally accepted accounting principles applicable to a going concern, which assumes that the Company will be able to meet its obligations and continue its operations for its next twelve months.Realization values may be substantially different from carrying values as shown and these financial statements do not give effect to adjustments that would be necessary to the carrying values and classification of assets and liabilities should the Company be unable to continue as a going concern.As of April 30, 2013, the Company has not achieved profitable operations. The Company has accumulated losses of $6,536,314 since its inception, has a working capital deficiency of $480,591 and expects to incur further losses in the development of its business, all of which casts substantial doubt about the Company’s ability to continue as a going concern.The Company’s ability to continue as a going concern is dependent upon its ability to generate future profitable operations and/or to obtain the necessary financing to meet its obligations and repay its liabilities arising from normal business operations when they come due.Management has no formal plan in place to address this concern but considers that the Company will be able to obtain additional funds by equity financing and/or related-party advances; however there is no assurance of additional funding being available. Note 3 Oil and Gas Properties The Company follows the full cost method of accounting for oil and gas operations whereby all costs of exploring for and developing oil and gas reserves are initially capitalized on an aggregate (one cost center) basis.Such costs include land acquisition costs, geological and geophysical expenses, carrying charges on non-producing properties, costs of drilling and overhead charges directly related to acquisition and exploration activities. Costs of acquiring and evaluating unproved properties are initially excluded from depletion calculations.These unevaluated properties are assessed annually to ascertain whether impairment has occurred.When proved reserves are assigned or the property is considered to be impaired, the cost of the property or the amount of the impairment is added to costs subject to depletion calculations. - 4 - Future net cash flows from proved reserves using average monthly prices, non-escalated and net of future operating and development costs, are discounted to present value and compared to the carrying value of oil and gas properties. Note 4 Reverse Stock Split Effective as of October 31, 2012, the Company effected a 1-for-100 reverse split (“Reverse Split”) of the Company’s common stock. Pursuant to the Reverse Split, the common stock was combined and reclassified based on a ratio of 100 shares of issued and outstanding common stock being combined and reclassified into one share of common stock. Fractional shares were rounded up to the next whole share. All share and per share amounts for common stock have been restated to reflect the Reverse Split on a retro-active basis. Note 5 Related Party Transactions The Company paid management fees to various companies under the control of Executive Officers of the Company totaling $63,000 and $11,488,for the quarter ended April 30, 2013 and 2012, respectively. These management fees are included in general and administrative expenses. Note 6 Subsequent Events The Company evaluated events through June 14, 2013 that warrant disclosure in the financial statements. The Company obtained additional financing of approximately $562,275from sales of working interests and equity subscriptions after April 30, 2013, but before June 14, 2013. - 5 - ITEM 2.MANAGEMENT’S DISCUSSION AND ANALYSIS AND RESULTS OF OPERATIONS The following discussion and analysis is intended to help the reader understand our business, financial condition, results of operations, liquidity and capital resources.This discussion and analysis should be read in conjunction with our financial statements and the accompanying notes included in this report, as well as our audited financial statements and the accompanying notes included in our Annual Report on Form 10-K for the year ended January 31, 2013.The following discussion contains forward-looking statements that are dependent upon events, risks and uncertainties that may be outside our control.Our actual results could differ materially from those discussed in these forward-looking statements.Factors that could cause or contribute to such differences include, but are not limited to, market prices for natural gas and crude oil, economic and competitive conditions, regulatory changes, estimates of proved reserves, potential failure to achieve production from development projects, capital expenditures and other uncertainties, as well as those factors discussed below and elsewhere in this report and in our Annual Report on Form 10-K for the year ended January 31, 2013, all of which are difficult to predict.In light of these risks, uncertainties and assumptions, the forward-looking events discussed may not occur. The financial information with respect to the three month periods ended April 30, 2013 and 2012 that is discussed below is unaudited.In the opinion of management, this information contains all adjustments, consisting only of normal recurring accruals, necessary to state fairly the unaudited financial statements.The results of operations for the interim periods are not necessarily indicative of the results of operations for the full fiscal year. The Company intends to continue to acquire high quality oil and gas properties, primarily “proved producing and proved undeveloped reserves” in the United States.The Company sees significant opportunities in acquiring properties with proved producing reserves and undeveloped acreage in fields that have a long history of production.The Company will also explore low-risk development drilling and work-over opportunities with experienced, strong operators.The Company will attempt to finance oil and gas operations through a combination of privately placed debt and/or equity.There can be no assurance that the Company will be successful in finding financing, or even if financing is found, that the Company will be successful in acquiring oil and/or gas assets that result in profitable operations. As oil and gas properties become available and appear attractive to the Company’s management, funds, when they become available, will be spent on due diligence and research to determine if said prospects could be purchased to provide income for the Company.Established oil companies continue to strive to reduce costs and debt.The Company believes that this results in significant market opportunities for the Company to possibly position itself with sellers that wish to divest themselves of production or proved undeveloped properties in order to provide liquidity.The Company’s management believes that current market conditions are creating situations that could result in the opportunity for such acquisitions. The Company may also hedge price risk by selling forward a portion of future production acquired under fixed-price contracts to minimize risk associated with commodity prices.In some cases the future value of such fixed-price contracts may be greater that the initial investments, thereby hedging the inherent acquisition risk, without limiting the upside available the stockholders and investors.There can be no assurance, however, that any of these methods of financing will be successful in helping fund the Company. Operating expenses will increase as the Company undertakes its plan of operations.The increase will be attributable to the continuing geological exploration and acquisition programs and continued professional fees that will be incurred. - 6 - Financial Condition and Results of Operations Revenues For the three months ended April 30, 2013, the Company’s revenues were $122,492, an increase of $39,522 compared to revenues during the three months ended April 30, 2012 of $82,970. This increase is attributed to an increase in oil and gas production during the first quarter of 2013, which is a result of completing the Branch Well. Lease operating expenses For the three months ended April 30, 2013, the Company’s lease operating expenses were $181,438, an increase of approximately 47% compared to the three months ended April 30, 2012of $123,297. This increase was a result of variable costs relating to increased oil and gas production during the 2013 period. General and administrative expenses For the three months ended April 30, 2013, the Company’s general administrative expenses were $270,579, an increase of $256,464 over the three months ended April 30, 2012 of $14,115.This increase is a result of an increase in management fees, accounting service expenses, and legal expenses. Liquidity and Capital Resources As of April 30, 2013 and January 31, 2013, the Company’s cash balances were $151,517 and $160,460, respectively.The decrease in cash for the three months ended April 30, 2013 relates primarily to an increase of $153,573 in accounts receivable balance, primarily resulting from unpaid joint interest billings due to the Company. The cash decrease was offset by an increase inaccounts payable and accrued liabilities.Operating losses were offset by capital raised through equity subscriptions and sales of well interests. The Company will continue to utilize the labor of its directors and a stockholder until such time as funding is sourced from the capital markets. At the present time, these directors and stockholder are not being paid cash compensation, but have been compensated in the form of equity grants, and through management fees paid to related party management firms.It is anticipated that additional funding for the next twelve months will be required to maintain the Company’s operations. Going Concern The Company has not attained profitable operations and is dependent upon obtaining financing to pursue any acquisitions and exploration activities.For these reasons, the Company’s auditors stated in their report on the Company’s audited financial statements for the year ended January 31, 2013that they have substantial doubt the Company will be able to continue as a going concern without further financing. Future Financings The Company will continue to rely on sales of the Company’s common shares in order to continue to fund the Company’s business operations.Issuances of additional shares will result in dilution to existing stockholders.There is no assurance that the Company will achieve any additional sales of its equity securities or arrange for debt or other financing to fund planned acquisitions and exploration activities. The Company obtained additional financing of approximately $97,711 in equity securities and $289,299 through other financing during the quarter ended April 30, 2013. - 7 - Off-Balance Sheet Arrangements The Company has no significant off-balance sheet arrangements that have, or are reasonably likely to have, a current or future effect on the Company’s financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that are material to stockholders. ITEM 3.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Not applicable. ITEM 4.CONTROLS AND PROCEDURES Evaluation of Disclosure Controls and Procedures The Company maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed by it in the reports that it files or submits to the Securities and Exchange Commission under the Securities Exchange Act of 1934, as amended, is recorded, processed, summarized and reported within the time periods specified by the Securities and Exchange Commission’s rules and forms, and that information is accumulated and communicated to the Company’s management, including its principal executive and principal financial officer (referred to in this periodic report as the Certifying Officer), as appropriate to allow timely decisions regarding required disclosure. The Company’s management evaluated, with the participation of its Certifying Officer, the effectiveness of the Company’s disclosure controls and procedures as of April 30, 2013, pursuant to Rule 13a-15(b) under the Securities Exchange Act. Our Certifying Officer concluded that, as of April 30, 2013, our disclosure controls and procedures were not effective. We are taking steps to remedy these deficiencies as quickly as possible. Changes in Internal Controls There were no changes in the Company’s internal control over financial reporting that occurred during the quarter ended April 30, 2013, that have materially affected, or are reasonably likely to materially affect, the Company’s internal control over financial reporting.Management has concluded that the design and operations of our internal controls over financial reporting at April 30, 2013 were not effective due to lack of segregation of duties and did not provide reasonable assurance that the books and records accurately reflected our transactions. We are taking steps to remedy these deficiencies as quickly as possible. PART II ITEM 1.LEGAL PROCEEDINGS The Company is party to lawsuits arising in the normal course of business. In the normal course of our business, title defects and lease issues of various degrees will arise and, if practicable, reasonable efforts will be made to cure any such defects and issues. The Company is not currently a party to any legal proceedings and, to the knowledge of the Company’s management, no such proceedings are threatened or, to the knowledge of the Company, contemplated. ITEM 1.A.RISK FACTORS Not applicable. ITEM 2.UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS None. - 8 - ITEM 3.DEFAULTS UPON SENIOR SECURITIES None. ITEM 4 .MINE SAFETY DISCLOSURES Not applicable. ITEM 5 .OTHER INFORMATION None. ITEM 6 .EXHIBITS Exhibit No. Description of Exhibit Rule 13a-14 Certification of Chief Executive Officer and Chief Financial Officer Section 1350 Certification of Chief Executive Officer and Chief Financial Officer 101.INS * XBRL Instance Document 101.SCH * XBRL Taxonomy Extension Schema Document 101.CAL * XBRL Taxonomy Extension Calculation Linkbase Document 101.LAB * XBRL Taxonomy Extension Label Linkbase Document 101.PRE * XBRL Taxonomy Extension Presentation Linkbase Document 101.DEF * XBRL Taxonomy Extension Definition Linkbase Document * Furnished herewith. In accordance with Rule 406T of Regulation S-T, the information in these exhibits shall not be deemed to be “filed” for purposes of Section18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to liability under that section, and shall not be incorporated by reference into any registration statement or other document filed under the Securities Act of 1933, as amended, except as expressly set forth by specific reference in such filing. - 9 - SIGNATURES In accordance with the requirements of the Exchange Act, the registrant caused this report to signed on its behalf by the undersigned, thereunto duly authorized. NITRO PETROLEUM INCORPORATED By: /s/James G. Borem James G. Borem, President, Chief Executive Officer and Interim Chief Financial Officer Date:June 14, 2013 - 10 -
